Title: From Alexander Hamilton to Jedediah Huntington, 24 November 1789
From: Hamilton, Alexander
To: Huntington, Jedediah


Treasury Department Novr. 24th. 1789.
Sir
I acknowledge the receipt of your’s of the 11th. instant.
The privileges allowed to Vessels under twenty Tons appear to me in the same light in which they do to you. I should be obliged by your ideas of the most proper arrangement with regard to that description of Vessels; as the thing is perhaps not without difficulties.
I have no doubt that the Importer must make entry, as well with regard to enumerated as non-enumerated articles.
I am, Sir,   Your Obedt. Servt.

A HamiltonSecy of the Treasy
Jedidiah Huntington Esqr.Collector of the Port of New-London.

